EXHIBIT 10.36

FIRST AMENDMENT TO TECHNOLOGY LICENSE AGREEMENT

BETWEEN

SALUMEDICA, LLC

AND

SPINEMEDICA CORP.

THIS FIRST AMENDMENT TO TECHNOLOGY LICENSE AGREEMENT (this “Amendment”) is
entered into as of the 3rd day of August, 2007 (the “Effective Date”), by and
between SaluMedica, LLC, a Georgia limited liability company (“Licensor”), and
SpineMedica Corp., a Florida corporation (“SpineMedica”; and, together with any
subsidiary, sublicensee, successor, or assignee of SpineMedica, “Licensee”),
under the following circumstances:

WHEREAS, Licensor and Licensee entered into that certain Technology License
Agreement, dated August 3, 2007 (the “License Agreement”), concerning Licensed
Technology (as defined therein) for all neurological and orthopedic uses,
including muscular and skeletal uses, related to the rotator cuff and the hand
(excluding the wrist); and

WHEREAS, Licensor and Licensee desire to make certain amendments to the License
Agreement;

NOW, THEREFORE, in consideration of ten U.S. dollars ($10.00) in hand paid and
the promises, representations, and mutual covenants contained herein, the
parties hereto, intending to be legally bound, mutually agree as follows:

1. Definition of SaluBridge. The License Agreement is hereby amended by adding
the following definition:

“‘SaluBridge’ means that certain product or device known as ‘SaluBridge Nerve
Cuff’ or ‘SaluMedica Nerve Cuff’ made out of Salubria™ Biomaterial for which a
Section 510(k) notification (no. K002098) was filed with the U.S. Food and Drug
Administration on September 25, 2000.”

2. Exclusion of SaluBridge. The License Agreement is hereby amended by deleting
Section 1.13 thereof (the definition of “Licensed Product”) and Section 1.14
thereof (the definition of “Licensed Technology”) in their entirety and
inserting in lieu thereof the following:

“‘Licensed Product’ means any product or device (other than the SaluBridge to
the extent it may be used to provide a protective environment for peripheral
nerve repair after injury) that is developed, manufactured, produced, expressed,
used, or licensed for use by Licensee, its affiliates, successors, or
sublicensees, or their contract manufacturers, utilizing the Licensed Technology
in the Field of Use.”



--------------------------------------------------------------------------------

“‘Licensed Technology’ means the Licensed Patents, Confidential Information,
Know How, and Improvements solely as they relate to the Field of Use, in each
and every case. ‘Licensed Technology’ shall not include the SaluBridge to the
extent it may be used to provide a protective environment for peripheral nerve
repair after injury, but shall include the Salubria™ Biomaterial with respect to
any other uses.”

3. Manufacturing Rights. The License Agreement is hereby amended by deleting
Section 1.21 thereof (the definition of “Practice”) in its entirety and
inserting in lieu thereof the following:

“‘Practice’ means to make, have made, manufacture, have manufactured, use, offer
to sell, sell, market, distribute, or import Licensed Products.”

4. Deletion of Definition of Improvement Cooperation Period. The License
Agreement is hereby amended by: (a) deleting Section 1.7 thereof (the definition
of “Improvement Cooperation Period”) in its entirety; (b) deleting the sentence
“Either Party must give notice to the other of any transaction by such Party
resulting in the termination of the Improvement Cooperation Period.” from
Section 8.2 of the License Agreement; and (c) deleting all references to
“Improvement Cooperation Period” in the License Agreement and inserting in lieu
thereof “term of this License Agreement.”

5. Effectiveness. Except as hereby amended, the License Agreement shall continue
in full force and effect in accordance with its original terms.

[signatures follow on the next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Technology License Agreement to be duly executed and delivered as of the
Effective Date.

 

 

LICENSOR

   

LICENSEE

SALUMEDICA, LLC

   

SPINEMEDICA, LLC, as successor to

SPINEMEDICA CORP.

By:

 

/s/ Robert R. Singer

   

By:

 

 

Name:

 

Robert R. Singer

   

Name:

 

 

Title:

 

President

   

Title:

 

 

By:

 

/s/ Robert B. Braden

   

OR

Name:

 

Robert B. Braden

     

Title:

 

Manager

   

MIMEDX, INC.

     

By:

 

/s/ Thomas D’Alonzo

     

Name:

 

Thomas D’Alonzo

     

Title:

 

CEO

 

3